Citation Nr: 1439852	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-00 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to educational assistance benefits under 38 U.S.C.A. Chapter 35, Survivors' and Dependents' Educational Assistance (DEA). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.  The appellant is the Veteran's spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The case was subsequently transferred to the RO in Roanoke, Virginia, which is currently handling the appeal.  In August 2011 a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record. 


FINDINGS OF FACT

1.  A February 1996 rating decision granted the Veteran a permanent and total disability rating due to a service-connected disability and established basic eligibility for DEA benefits under 38 U.S.C.A., Chapter 35, for his dependents, retroactive to September 29, 1989; the Veteran was notified of his status and the eligibility of his dependents for DEA on March 12, 1996.  

2.  The appellant filed an initial application for DEA benefits in May 2010; her delimiting date for receiving DEA benefits was March 12, 2006; she did not file a claim to extend the delimiting date within one year of March 12, 2006.  

3.  The appellant is not shown to have been ordered to active duty service during her period of eligibility for Chapter 35 benefits or to have prevented from initiating or completing a program of education within the eligibility period by personal physical or mental disability.  




CONCLUSION OF LAW

The criteria for receipt of DEA benefits under 38 U.S.C.A. Chapter 35 are not met.  38 U.S.C.A. §§ 3501(a)(1), 3512(b), 5107 (West 2002); 38 C.F.R. §§ 21.1033(c), 21.3046(a),(c), 21.3047(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  In the present case, no VCAA notice was sent to the appellant.  The United States Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032.  Further, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law.  In letters in June 2010 and July 2010, in addition to the December 2010 statement of the case, the RO provided notification to the appellant of the reason for the denial of her claim and of the criteria for an extension of the delimiting date, namely, medical infeasibility for initiating/completing an education program, what evidence needed to substantiate the claim was lacking, and what evidence the appellant needed to submit to VA to satisfy the criteria.  Considering such notifications and what VA has done and would do if the evidence requested from the appellant was received, the Board finds that the statutory and regulatory duties to notify are met.

VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  38 C.F.R. § 21.1032.  The appellant has not identified any available evidence for consideration in her appeal, despite a request to do so (as by the RO in July 2010). 

The appellant was afforded a hearing before the undersigned in August 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in August 2011, the undersigned Veterans Law Judge indicated that the hearing would focus on the issue of entitlement to education benefits under Chapter 35 benefits and an extension of the delimiting date beyond March 12, 2006 for receipt of DEA, and discussed a vital element of the claim - medical infeasibility to initiating an education program - that was lacking to substantiate the claim.  The undersigned asked questions to probe the reason why the appellant believed the delimiting date for DEA benefits should be extended beyond March 12, 2006.  There was no pertinent evidence identified by the appellant that might have been overlooked and that might substantiate the claim.  The hearing focused on the element necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the element necessary to substantiate a claim for an extension of the delimiting date beyond March 12, 2006 for receipt of educational assistance.  The undersigned granted the appellant an additional period of time in which to submit evidence of medical infeasibility, and informed her of what steps she needed to follow if she desired VA to lend assistance in obtaining the necessary evidence to substantiate the claim.  The appellant has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication of the existence of additional evidence that would contribute to substantiating the claim, no further assistance to the appellant is required to comply with VA's duty to assist.

Legal Criteria and Analysis

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being a spouse of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D); 38 C.F.R. §  21.3021(a)(3)(i).  The appellant's eligibility for DEA benefits under Chapter 35 in this case is derived from her status as a spouse of a permanently and totally disabled Veteran.  A February 1996 rating decision established basic eligibility for DEA benefits, effective September 29, 1989.  The Veteran was notified of this in a March 12, 1996 letter.   

According to documents in the record, the appellant initially applied for DEA benefits in May 2010.  In June 2010 the RO denied her claim, stating that she had 10 years from the beginning date of eligibility on March 12, 1996 in which to use her DEA benefits.  As her application was received after the March 12, 2006 ending date (expiration) of her eligibility, she could not be paid DEA benefits.  In other words, her initial application was received after the delimiting date of March 12, 2006, which was 10 years from the date of notification of the Veteran's rating for permanent and total disability.  

Under VA law regarding the payment of educational assistance benefits under Chapter 35, Title 38, of the United States Code, the beginning date of eligibility for a spouse of a veteran with a permanent and total disability evaluation effective after November 30, 1968, is the effective date of the veteran's total and permanent rating or the date of notification, or any date between the dates as specified by the eligible spouse.  38 U.S.C.A. § 3512(b)(1); 38 C.F.R. § 21.3046(a)(2)(iii). 

Educational assistance shall not exceed 10 years after one of the following last occurs:  (i) the date on which the Secretary first finds the spouse from whom eligibility is derived has a service-connected total disability permanent in nature; (ii) the date on which the Secretary determines the spouse from whom eligibility is derived died of a service-connected disability; or (iii) the date on which the Secretary notified the service member from whom eligibility is derived that the member has a total disability permanent in nature incurred or aggravated in the line of duty in active military service.  38 U.S.C.A. § 3512(b)(1)(B)(i)-(iii).  

In Ozer v. Principi, 14 Vet. App. 257 (2001) the Court found that the VA regulation limiting the period of a spouse's eligibility for educational assistance to 10 years (i.e., 38 C.F.R. § 21.3046(c)(1)) was invalid because the 10-year limitation period was not contained or authorized by a previous version of 38 U.S.C.A. § 3512(b)(1); thus, the Court declared that the regulatory fixed 10-year term for Chapter 35 education benefits was unlawful, and the decision had the effect of ending delimiting dates, provided that there was still Chapter 35 entitlement remaining or if Chapter 35 eligibility was just established on that basis.  However, pursuant to Pub. Law 107-103, Congress subsequently invalidated Ozer and reinstated a 10-year delimiting period in which spouses may, upon first becoming eligible, use Chapter 35 spouse benefits.  The amendments contained in this law are only applicable to any determination of the eligibility of a spouse made on or after December 27, 2001, although the new law included a special "saving" provision for those spouses granted Chapter 35 benefits pursuant to the unrestricted delimiting period provided under Ozer.  See Pub. L. 107-103, § 108(c)(4), 115 Stat. 985 (2001).  VA later promulgated regulations to implement the statutory "saving" provision.  

As the current regulations provide, if VA made a determination of eligibility for a spouse before December 27, 2001, the eligibility period has no ending date unless the spouse changes his or her program of education; and if VA made a determination of eligibility for a spouse on or after December 27, 2001, the eligibility period cannot exceed 10 years, unless the period is extended pursuant to 38 C.F.R. § 21.3046(c)(3) or 38 C.F.R. § 21.3047.  38 C.F.R. § 21.3046(c)(i)-(ii). 

In the instant case, the appellant's period of eligibility began on March 12, 1996, with notification of the Veteran's total and permanent disability rating and the eligibility of dependents for DEA benefits.  Notably, the appellant did not apply for DEA benefits at that time or any time within the ensuing 10-year period of eligibility for DEA benefits, and VA had made no determination concerning her eligibility for such benefits as the Veteran's spouse.  That is, VA has not ever issued the appellant a Certificate of Eligibility.  As such, the appellant is not of the class of eligible spouses to whom the special "saving" provision applies.  Her initial application was received after the expiration, or delimiting, date of March 12, 2006, and in accordance with applicable VA law regarding the ending date of the eligibility period described above, the RO properly denied her claim for DEA benefits on that basis.  38 C.F.R. § 21.3046(c)(1)(i).

As mentioned, the law provides that the period of eligibility can be extended only under certain circumstances.  First, the period can be extended pursuant to 38 C.F.R. § 21.3046(c)(3), which provides for extensions when the spouse during the eligibility period is ordered to certain types of active duty (e.g., full time National Guard duty).  This provision is not applicable in the appellant's case, as there has been no evidence that she has served in the military, nor has she claimed to have any active duty service.  Rather, as noted at her August 2011 hearing, she was disabled during the entire period of eligibility for Chapter 35 benefits, and she was raising grandchildren.  As to the latter assertion, she indicated in statements received in June 2010 and January 2011 that she was unable to start college until now due to family obligations.  She explained that she raised children and grandchildren and also had been the Veteran's caretaker until he was recently assigned a nurse to help out.  VA law does not provide for an extension of the delimiting date in cases where the eligible spouse is precluded from initiating an education program due to family obligations.  

Second, the 10-year delimiting period may be extended if the eligible spouse or surviving spouse does the following:  (1) applies for the extension within the appropriate time limit; (2) "[w]as prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse"; (3) provides VA with any requested evidence tending to show that he/she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 U.S.C.A. § 3512(b)(2); 38 C.F.R. § 21.3047(a)(1)(i)-(iv).  

The VA must receive a claim for an extended period of eligibility by the later of the following dates:  one year from the date on which the spouse/eligible individual's original period of eligibility ended, or one year from the date on which the spouse/eligible individual's physical or mental disability no longer prevented him/her from beginning or resuming a chosen program of education.  38 C.F.R. §§ 21.1033(c).  It must be clearly established by medical evidence that such program of education was medically infeasible.  38 C.F.R. § 21.3047(a)(2)(i).  Also, an eligible spouse's extended period of eligibility shall be for the length of time that the individual was prevented from initiating or completing her chosen program of education.  38 C.F.R. § 21.3047(c).  

At the August 2011 Travel Board hearing, the appellant testified that during the period of eligibility for Chapter 35 benefits she was disabled and unable to participate in a program of education.  She asserted that beginning in about 1986, when she was injured (which, it appears, occurred at work), until she applied for DEA benefits in 2010 she was too disabled to begin an education program.  The undersigned held the record open in order to allow the appellant an opportunity to submit evidence of her longstanding disability status.  It is also noted that in a letter dated in July 2010, the RO informed the appellant that she may qualify for an extension of her delimiting date if she furnished information regarding a disability that prevented her from pursuing her education during her period of eligibility for Chapter 35 benefits (the RO specified what type of information was needed, such as the type of disability she is claiming and the exact beginning and ending dates of the period during which she was unable to go to school).  

Regardless of the opportunities to submit evidence in support of an extension of the delimiting date beyond March 12, 2006, the appellant has not submitted any medical evidence to show she was prevented from initiating or completing a program of education within the eligibility period due to any personal physical or mental disability.  In a July 2014 statement, the Veteran mentioned that the appellant was receiving treatment for bone cancer, but indicated that the cancer was recently discovered as it was diagnosed the previous year.  Thus, this medical disability is not shown to have prevented the appellant from initiating an education program before March 12, 2006.  It is also noted that in February 2013, the RO returned records to the Veteran, which he had submitted from the State Employee's Retirement System regarding the appellant.  In a "Deferred Rating Decision" document dated in February 2013, the RO indicated that the records were addressed to the appellant but would be returned to the Veteran because he had submitted them.  The RO stated that the cover letter referenced the date the appellant's disability began, and that a claim has not ever been filed on behalf of the spouse (which appears to be erroneous given the appellant's claim for Chapter 35 benefits).  The purpose for the submission of such records is not known, as indicated by the actions of the RO in returning the documents.  Notably, the Veteran had at that time, and still has, his own ongoing appeal regarding various claims before the Board in which he is seeking financial assistance from VA on the basis of service-connected disabilities.  In any case, as noted by the RO the evidence submitted by the Veteran revealed a date on which a disability of the appellant had begun (said date was not indicated).  Even if such records may be somewhat relevant to the appellant's claim for DEA benefits given that there is a reference to a disability, it was already asserted through the appellant's hearing testimony that she had a longstanding disability during the period of eligibility for DEA benefits.  What was requested of the appellant to substantiate her claim was medical evidence that clearly showed a program of education was medically infeasible for her before March 12, 2006, and the specific beginning and ending dates of the period during which she was unable to go to school due to disability.  Personnel documents from a state retirement system would not satisfy such requirements.  

Further, without such medical evidence of physical or mental disability, it cannot be shown that a claim for an extension of the delimiting date was timely received, given that there was not otherwise a claim for extension filed within one year from the date on which the appellant's period of eligibility ended in March 2006.  Consequently, she has not met the criteria under 38 C.F.R. § 21.3047(a) for extending the delimiting date on the basis that she was precluded from initiating a program of education due to a qualifying physical or mental disability.

The Board also notes that at the hearing, the appellant testified that she believed the law provided for a 20 year delimiting period, which was a reason that she delayed applying for DEA benefits while she was raising children (her grandchildren).  Indeed the law permits an eligible person, who has remained a spouse of a veteran with a service-connected disability determined to be a total disability permanent in nature throughout the period, to be afforded DEA benefits under Chapter 35 during the 20-year period beginning on the date the disability was so determined to be a total disability permanent in nature; however, the determination of a total disability permanent in nature must not be made later than three years after discharge from service.  38 U.S.C.A. § 3512(b)(1)(D).  In this case, the Veteran was discharged from service in 1968, but the RO's award of a total disability permanent in nature was made nearly 30 years later in February 1996.  Therefore, the appellant does not meet the legal requirements for a 20-year period of eligibility.  

As noted above, the legal criteria governing eligibility requirements for DEA benefits under Chapter 35 are specific; as it is determined that the appellant has not met the criteria for an extension of her delimiting date for such benefits, her eligibility period for Chapter 35 benefits expired on March 12, 2006. 


ORDER

The appeal seeking DEA benefits under 38 U.S.C.A. Chapter 35 is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


